DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16971233 filed on October 20th, 2020 in which claims 1-4, 6-11, 14, 16-20 and 22-25 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-10, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US Pub. Nº 2013/0041072), in view of Wachi et al. (EP 2 009 070).

7.	Regarding independent claim 1: Sommer et al. disclosed aqueous Electron Beam (EB) curable compositions ([0015], line 1 and [0084], line 2) comprising poly(alkylene oxide) containing substances ([0066], line 2), which are essentially free of ethylenically unsaturated groups ([0080], lines 1-3), and further comprising any blend of acrylated polyurethane dispersions ([0015], lines 1-3).
 	Sommer et al. are silent about the curable compositions having the following formula:

    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale

where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2.
	Wachi et al. disclosed an ink composition ([0010], lines 2-4) comprising a compound having the following formula:

    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale

where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2 ([0032], lines 1-8; also see Formula 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wachi et al. with those of Sommer et al. by using a curable composition having the formula above in order to improve the wettability of the curable composition on non-permeable surfaces as disclosed by Wachi et al. in paragraph [0033].

8.	Regarding claim 2: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 wherein the molecular weight of the substance is less than 10000, more preferably less than 5000 and most preferably less than 2500 (Sommer et al. [0027], lines 1-11).

9.	Regarding claim 3: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 wherein the poly(alkylene oxide) containing substance can be selected from the group consisting of poly(ethylene glycol), poly(propylene glycol), block copolymers of poly(ethylene glycol) and poly(propylene glycol), alkyl ethers of poly(ethylene glycol), alkyl ethers of poly(propylene glycol), ethoxylated neopentyl glycol, ethoxylated trimethylolpropane, propoxylated trimethylolpropane, ethoxylated pentaerythritol, propoxylated pentaerythritol, ethoxylated di- trimethylolpropane, propoxylated di-trimethylolpropane, ethoxylated di-pentaerythritol, propoxylated di-pentaerythritol, ethoxylated sorbitan esters, ethoxylated acetylenic diols, and combinations thereof (Sommer et al. [0027], lines 1-11). {02593503.1} - 2- Attorney Docket No. 66847-1 1461 (C- 1134 US)  

10.	Regarding claim 4: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 comprising at least 0.5% of the poly(alkylene oxide) containing substance, or at least 1.0% of the poly(alkylene oxide) containing substance (Sommer et al. [0019], lines 1-5).

11.	Regarding claim 6: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 comprising no more than 10.0% of the poly(alkylene oxide) containing substance (Sommer et al. [0019], lines 1-5).



13.	Regarding claim 8: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 in which the acrylated polyurethane dispersion is neutralized with an inorganic base (Sommer et al. [0070], lines 1-12).

14.	Regarding claim 9: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 which is a pigmented inkjet ink (Sommer et al. [0118], lines 1-3 and [0111], lines 1-3; also see Wachi et al. [0010], lines 2-4).

15.	Regarding claim 10: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 where the majority of the water is removed evaporatively prior to the electron beam curing step (Sommer et al. [0137], lines 1-5).

16.	Regarding claim 16: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 which has a solids content of less than 25% (w/w) (Sommer et al. [0097], lines 1-2).

17.	Regarding claim 17: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 wherein the composition is essentially free of photoinitiators (Sommer et al. [0101], lines 1-4; the use of photoinitiators is optional).

18.	Regarding claim 18: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1 wherein the boiling point of the poly(alkylene oxide) containing 

19.	Regarding claim 19: The combination of Sommer et al. and Wachi et al. disclosed a method of printing comprising applying a composition according to claim 1 onto a substrate and curing (Sommer et al. [0105], lines 1-5).

20.	Regarding claim 20: The combination of Sommer et al. and Wachi et al. disclosed the method of claim 19, wherein the substrate is a plastic film (Sommer et al. [0112], lines 1-5).

21.	Regarding claim 22: The combination of Sommer et al. and Wachi et al. disclosed a printing and sterilization method for producing aseptic food packaging (Sommer et al. [0112], lines 1-5; all known food packaging materials are supported as printable substrates), comprising applying the composition of claim 1 onto a substrate and curing (Sommer et al. [0105], lines 1-5).

22.	Regarding claim 23: The combination of Sommer et al. and Wachi et al. disclosed a printed article prepared by the method of claim 19 (Sommer et al. see the rejection of claim 19).


23.	Claims 11, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US Pub. Nº 2013/0041072), in view of Wachi et al. (EP 2 009 070) as applied to claims 1-4, 6-10, 16-20 and 22-23 above, and further in view of Laksin et al. (US Pub. Nº 2009/0301331).


 	The combination of Sommer et al. and Wachi et al. is silent about the composition being cured by electron beam radiation with a dose of 50kGy, or less.
 	Laksin et al. disclosed an ink composition curable by electron beam irradiation ([0008], line 1) with a dose of 50kGy, or less ([0020], lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laksin et al. with those of the combination of Sommer et al. and Wachi et al. by keeping the dose of the electron beam below 50kGy in order to do without a photoinitiator and prevent the formation of residual volatile organic compounds in the finished product as disclosed by Laksin et al. in paragraph [0020].

25.	Regarding claim 14: The combination of Sommer et al. and Wachi et al. disclosed the composition according to claim 1.
 	The combination of Sommer et al. and Wachi et al. is silent about where the EB radiation is produced with an accelerating voltage of 70keV, or greater.
 	Laksin et al. disclosed an ink composition curable by electron beam irradiation ([0008], line 1) with an acceleration voltage of 70keV, or greater ([0024], lines 1-3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laksin et al. with those of the combination of Sommer et al. and Wachi et al. by selecting the appropriate acceleration voltage in order to improve the chemical resistance and the adhesion to the printed surface as discussed by Laksin et al. in paragraph [0024].

26.	Regarding claim 24: The combination of Sommer et al. and Wachi et al. disclosed a printed article according to claim 23.

 	Laksin et al. disclosed an ink composition curable by electron beam irradiation ([0008], line 1) for printing on a plastic film wherein optionally the substrate thickness is 50 microns or less ([0024], lines 4-6, typical thickness range of a polyethylene film) and wherein the thickness of the cured composition is around 5 microns ([0017], lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laksin et al. with those of the combination of Sommer et al. and Wachi et al. by applying the appropriate amount of ink in order to prevent smearing of the printed layer.

27.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US Pub. Nº 2013/0041072), in view of Wachi et al. (EP 2 009 070).

28.	Regarding independent claim 25: Sommer et al. disclosed the use of poly(alkylene oxide) containing substances ([0066], line 2) to promote the EB-cure of free-radically polymerizable compositions ([0015], line 1 and [0084], line 2) which contain acrylated polyurethane dispersions ([0015], lines 1-3), wherein the poly(alkylene oxide) containing substances are essentially free of ethylenically unsaturated groups ([0080], lines 1-3). 
 	Sommer et al. are silent about the curable compositions having the following formula:

    PNG
    media_image2.png
    29
    137
    media_image2.png
    Greyscale

where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2.


    PNG
    media_image2.png
    29
    137
    media_image2.png
    Greyscale

where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2 ([0032], lines 1-8; also see Formula 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wachi et al. with those of Sommer et al. by using a curable composition having the formula above in order to improve the wettability of the curable composition on non-permeable surfaces as disclosed by Wachi et al. in paragraph [0033].

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853